DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Remarks filed on 08/31/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2020 has been entered.

Status of Claims
Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 were previously pending and subject to a final Office Action mailed 04/30/2020. Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 were amended. Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 are currently pending and are subject to the non-final Office Action below. 


Priority
Examiner has noted that the Applicant has claimed priority from the foreign application CN201610419580.4 filed on 06/13/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and was considered by the Examiner. 
	
	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 14-15 of Applicant’s Response with respect to the 35 U.S.C. 101 rejections of Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 have been fully considered but they are not persuasive.
Applicant argues, on page 15, the independent claim is eligible under step 2A as “The claimed invention including the user interface therefore provides an improvement to the current computer technology”. Examiner respectfully disagrees. 
In regards to MPEP 2106.05(a)(1), Examiner determined that Applicant’s claims do not improve computer capabilities but merely invokes computers as a tool. To clarify, the currently recommended service location of the request and the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format being displayed on the user interface is not improving the computer’s capabilities, it merely uses a computer (or electronic device) to perform/display the recommendation; thus, Applicant’s claims do not provide improvements to computer functionality. 
In regards to MPEP 2106.05(a)(2), Examiner seeks to determine whether Applicant’s claims may or may not be sufficient to show an improvement in existing technology. Applicant’s alleged 

35 USC § 102/103
Applicant’s arguments, see pages 15-17 of Applicant’s Response, filed 08/31/2020, with respect to the 35 U.S.C. 102/103 rejections of Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 have been fully considered and are persuasive.  The 35 U.S.C. 102/103 rejections of Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 has been withdrawn. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Claims 22, 24, and 26 recite “toggle to display either the currently recommended service location of the request or the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format on the requester terminal” which Examiner understands as a user interface design where the user interface can be controlled by a user to display and switch between two mutually exclusive options. 
Thus, within Applicant’s claims, the screen would either display (1) the currently recommended service location of the request or (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings. Either option would be the sole option displayed in map format on the requester terminal. 

Therefore, the function of toggling both display options are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 7-8, 10-11, 13-14, 16-17, and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8, and 14 recite “obtaining, [by at least one electronic device] electronic signals including a request of an on-demand service entered by a requester on a requester terminal, the service request including a current default service location through a wireless network”; “obtain electronic signals including a plurality of historical on-demand service requests, each having a historical default service location and a corresponding actual fulfilled service location”; “parse through the plurality of historical on-demand service requests to identify (1) a first subgroup of historical on-demand service requests that have a historical default service location that are identical to the current default service location or (2) a second subgroup of historical on-demand service requests that have historical default service locations within a first predetermined distance from the current default service location”; “rank the plurality of historical on-demand service requests based on a criteria”; “determine a currently recommended service location 
The limitations of “obtaining, [by at least one electronic device] electronic signals including a request of an on-demand service entered by a requester on a requester terminal, the service request including a current default service location through a wireless network”; “obtain electronic signals including a plurality of historical on-demand service requests, each having a historical default service location and a corresponding actual fulfilled service location”; “parse through the plurality of historical on-demand service requests to identify (1) a first subgroup of historical on-demand service requests that have a historical default service location that are identical to the current default service location or (2) a second subgroup of historical on-demand service requests that have historical default service locations within a first predetermined distance from the current default service location”; “rank the plurality of historical on-demand service requests based on a criteria”; “determine a currently recommended service location for the request based on the first or second subgroup of historical on-demand service request(s)” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one electronic device” and “electronic signals”, nothing in the claim element precludes the steps from practically being performed in the mind. 
For example, but for the “by at least one electronic device” and “electronic signals” language, “obtaining” and “obtain” in the context of this claim encompasses the user obtaining a ride request by listening and obtaining historical data of requested and actual service locations i.e. a dad knowing his daughter needs an Uber from their home to the airport and knowing a history of his neighborhoods’ ride 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the independent claims 1, 8, and 14 recite an abstract idea. 
Additionally, the limitations of “obtaining”, “obtain”, “parse”, “rank”, “determine” and “send” recite a method of organizing human activity. As “obtaining, [by at least one electronic device] electronic signals including a request of an on-demand service entered by a requester on a requester terminal, the service request including a current default service location through a wireless network”; “obtain electronic signals including a plurality of historical on-demand service requests, each having a historical default service location and a corresponding actual fulfilled service location”; “parse through the plurality of historical on-demand service requests to identify (1) a first subgroup of historical on-demand service requests that have a historical default service location that are identical to the current default service location or (2) a second subgroup of historical on-demand service requests that have historical default service locations within a first predetermined distance from the current default service location”; “rank the plurality of historical on-demand service requests based on a criteria”; “determine a currently recommended service location for the request based on the first or second subgroup of 
This judicial exception is not integrated into a practical application. In particular, the independent claims only recite the following additional elements – an electronic device comprising: a bus; at least one storage medium electronically connected to the bus and logic circuits electronically connected to the at least one storage media via the bus; requester terminal; and non-transitory machine-readable storage medium and the limitation “sending, [by the at least one electronic device], electronic signals to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”. The elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. These additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation of “sending” does not integrate the claim into a practical application because it is extra solution activity. Accordingly, the independent claims are directed towards an abstract idea. 

The independent claims also recite “sending, [by the at least one electronic device], electronic signals to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”. The “sending” limitation is post-solution activity as after the invention determines a recommended service location, the recommended service location (and actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format) is transmitted to the user which is insignificant application of the abstract idea and amounts to mere data outputting. The “Sending” is claimed at a high level of generality. It is merely transmitting data to a computing device which is analogous to receiving or transmitting data over a network – a computer function that courts have identified as well-understood, routine, and conventional. See MPEP 2106.05(d)(II).
Dependent claims 3-4, 7, 10-11, 13, 16-17, and 20 merely add additional limitations that narrow down the abstract idea identified above. 
Dependent claims 21, 23, and 25 merely add to the insignificant extra solution activity present in the independent claims. The rankings of the actual fulfilled service locations of at least some of the 
Dependent claims 22, 24, and 26 merely add insignificant extra solution activity. The limitation “toggle to display either the currently recommended service location of the request or the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format on the requester terminal” is post-solution activity as after the invention determines a recommended service location and transmit it to the requester terminal, the display can be toggled for the user’s viewing. Toggling a display on a user interface (UI) is well-understood, routine, and conventional activity in the art of requester/user terminal interfaces as seen in https://www.behance.net/gallery/70302039/History-Of-Toggle-UIUX-Case-Study-UI-Samples and https://uxplanet.org/toggle-switches-six-design-inspirations-b0559b79acbf where within the UX Planet article “Toggle-Switch: Six Design Inspirations”, the author states, “Toggle switches are common UI control in digital interfaces. They allow users to choose between two mutually exclusive options, and the one option should always be enabled by default. Toggle switches are best used for changing system settings and user preferences” and the author provides six examples of toggle switches (Boolean switch, fluid switch, off/on, light switch, light/dark switch, and mutually exclusive options). 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Previously cited prior art and current prior art alone or in combination fail to disclose every element of the independent claims. Examiner specifically noting the following limitation as not disclosed in available prior art: “rank the plurality of historical on-demand service requests based on a criteria; determine a currently recommended service location for the request based on the first or second subgroup of historical on-demand service request(s), and send electronic signals to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”.

The following is closest prior art:
Sarawgi et al. (US 2016/0034828) teaches “send electronic signals to direct the requester terminal to display (1) the currently recommended service location of the request” (see Sarawgi ¶ 50 were the client device displays the clustered location data point so the user can request that point as the pickup location instead of using their (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”.
Tolkin et al. (US 2017/0169535) teaches “rank the plurality of historical on-demand service requests based on a criteria” (see Tolkin ¶ 23-24 and 30-33 where in ¶ 31, the historical on-demand service requests are clustered to identify regions associated with each cluster of users and the clusters may represent distinct areas of a building such as different stores within a mall and in ¶ 33, the user’s requested pickup location (current default service location) is determined to be in the specific store region 210A (historical default service location) and the recommended service locations for store region 210A is 220D and 220E; see Tolkin ¶ 33 and 38-40 where the recommended service locations are scored; ¶ 52 where the user’s current location is 230 store region 210A and building region 200 are identified as the user’s region; the possible pickup locations for the both regions are scored and may be selected for pickup if their scores are better than other location data points; ¶ 32-33 where the location data points for a region are determined by identifying which location data points have been actually used before). However, Tolkin does not teach “send electronic signals to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”.
Amin et al. (US 2013/0132246) teaches “display at least one of the higher ranking actual fulfilled service locations on the requester terminal” (see Amin ¶ 94-97 and figures 4A-C 
Yoo et al. (US 2017/0193404) teaches determining a cluster lead location which has the highest total weight in the cluster and recommending the cluster lead location as the currently recommended service location. However, Yoo does not teach “send electronic signals to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”.
Beaurepaire et al. (US2015/0219464) teaches determining candidate embarkation points to recommend to the user as currently recommended service locations and in figure 5B, the two candidate locations are displayed in map format. However, Beaurepaire does not teach “send electronic signals to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”.
Adler et al. (US2018/0067620) teaches dragging and dropping a pin on a map to mark a pickup location on a predetermined route line. However, Adler is not available as prior art due to its effective filing date and it does not teach “send electronic signals to direct 
Hwang et al. (US10264389) teaches a touch interactive map display which can update the pickup location indicator with new information as the device location confidence level exceeds a threshold and the pickup location indicator can move inside another indicator. However, Hwang is not available as prior art due to its effective filing date and Hwang does not teach “send electronic signals to direct the requester terminal to display (1) the currently recommended service location of the request and (2) the actual fulfilled service locations of at least some of the plurality of historical on-demand service requests along with their respective rankings in map format”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628